Citation Nr: 0122948	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  97-33 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a bilateral club foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
December 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which reopened the veteran's claim for 
service connection for a bilateral club foot disorder on the 
basis of new and material evidence, but then denied his claim 
on the merits.  The veteran appealed that decision.  

In a June 1999 decision, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a bilateral club foot 
disorder, but denied the claim as not well grounded.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(holding that, before the Board can adjudicate the claim on 
the merits, it has a legal duty to consider the requirement 
of whether new and material evidence has been submitted 
regardless of the RO's determination).  See also Morris v. 
Principi, 239 F. 3rd 1292, 1296 (Fed. Cir. 2001) (BVA can 
make adequate findings of fact, conclusions of law and 
provide reasons and bases anywhere in its decisions).  

That decision was vacated and remanded by the United States 
Court of Appeals for Veterans Claims (Court) in an order 
dated in January 2001.  This action followed the filing of an 
unopposed motion for remand by the appellee in December 2000 
to ensure compliance with recent legislation issued while the 
veteran's appeal was pending at the Court.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Inasmuch as neither 
the parties nor the Court has objected to the Board's 
favorable decision to reopen the claim, the "law of the 
case" doctrine applies, and the issue of entitlement to 
service connection for a bilateral club foot disorder shall 
be considered as having been reopened without again first 
considering whether new and material evidence has been 
submitted.  See generally Browder v. Brown, 5 Vet. App. 268 
(1993) (holding that questions settled on a former appeal of 
the same case are no longer open for review).

REMAND

The veteran claims that his pre-existing bilateral foot 
disorder chronically worsened as a result of service.  To 
fully address the matters raised by the parties, the Board 
finds that additional development is required before a final 
decision on this claim.  

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)), which affects 
this claim because it was pending on the date of enactment of 
the new law.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the Court's decision in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, where the record demonstrates that the 
statutory mandates have not been satisfied, the regulatory 
provisions likewise are not satisfied.  

Reviewing the facts of this case in light of the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In an effort to assist the RO, based on the Board's 
review                                                                                                                
of the claims file, including the contentions set forth by 
the veteran's then-attorney in the December 2000 Appellant's 
Motion for Summary Vacation of the BVA Decision, Remand for 
Further Proceedings, and Acceptance of Motion in Lieu of 
Brief, the Board has identified certain assistance which was 
cited to comply with the VCAA (although such assistance is 
not necessarily exhaustive under VCAA).

First, the Board notes that although the RO has requested and 
received all available service medical records for the 
veteran, there appear to be other non-medical service records 
which could be relevant in this case.  Specifically, the 
veteran has asserted that his bilateral foot disorder caused 
him to be out on sick call on numerous occasions during 
service, and that he was frequently unable to perform his 
duties.  He asserts that the large number of "sick days" 
constitutes probative evidence that his bilateral foot 
disorder worsened significantly during service, and thus was 
aggravated by active duty.  The Board finds, therefore, that 
morning reports and any official records documenting the 
veteran's excused absence from duty may be relevant and 
necessary to satisfy the duty-to-assist provisions of the 
VCAA.

The veteran's principal argument is that his bilateral club 
foot disorder pre-existed service but worsened as a result of 
service.  As such, any pre-service records which document the 
degree of severity of his bilateral foot disorder prior to 
entering service are potentially relevant in determining 
whether inservice aggravation actually occurred.  The veteran 
has stated that he was treated for his bilateral foot 
disorder at Iowa Children's Hospital in Iowa City, Iowa, many 
years prior to service.  However, it does not appear that 
records in connection with that treatment have been obtained 
and associated with the claims file.  Therefore, the RO 
should request all relevant medical records from that 
facility. 

Third, the veteran's former attorney argued that the medical 
opinion provided by a VA podiatrist in July 1998 was 
inadequate for several reasons.  First, it was alleged that 
the podiatrist's opinion was based on an incomplete record, 
as he did not have the benefit of reviewing the pre-service 
medical records, if any, which the RO could have obtained 
from Iowa Children's Hospital.  Second, it was contended that 
the opinion did not address the evidence of record which 
supported the veteran's claim of inservice aggravation 
(specifically, the December 1950 discharge examination which 
noted that the veteran had limited ankle motion; a November 
1950 hospital record which documented conflicting opinions by 
Army physicians; two VA progress notes submitted by the 
veteran in 1977; and the veteran's own testimony regarding 
the increase in his symptoms and his inability to work since 
discharge).  The representative also asserted that the RO's 
opinion request improperly and incorrectly indicated that 
there was "no evidence in the record to contradict the Army 
Board's finding that the veteran's foot condition was not 
aggravated in service," when in fact it was contended that 
the evidence listed above clearly supported the veteran's 
claim of aggravation.

Finally, it was maintained on the veteran's behalf that the 
RO's opinion request was improperly phrased by the RO in 
limiting the podiatrist's opinion to stating whether the 
increase in the veteran's bilateral foot symptomatology was 
due to "the natural progression of the disease" or "due to 
military service itself."  It was argued that this phrasing 
precluded a finding that the increase in disability was due 
to natural progression, but that the rigors of service caused 
this progression to accelerate at a rate that exceeded that 
which would be expected had the veteran not been subjected to 
such activities.  Essentially, it was argued that the 
podiatrist should have been free to express an opinion that 
the veteran's increase in disability was due to the 
aggravation of the natural progress of the disease by 
speeding up the natural process.  The Board concludes under 
the circumstances that a new request for a VA medical opinion 
which takes into account these concerns should be initiated 
by the RO.

The Board acknowledges the veteran's request that he be 
afforded a current VA examination which takes into account 
the limitation of function caused by the veteran's pain.  
However, because the veteran's claim is for service 
connection, the current level of disability appears to be of 
limited relevance unless determined to be medically 
necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical healthcare providers who treated 
the veteran for his bilateral club foot 
disorder prior to his entry onto active 
duty in August 1950, including the names 
of any treating physicians at the Iowa 
Children's Hospital in Iowa City, Iowa.  
After securing the necessary releases 
from the veteran, and requesting any 
pertinent medical records in his 
possession, the RO should request any 
records from the medical facilities he 
provides and associate any records 
received with the veteran's claims file.  
If a negative response is received, the 
RO should place a notation to that effect 
in the veteran's claims file.

2.  In accordance with VCAA provision for 
assistance in obtaining government 
documents, the RO should request copies 
of Morning Reports and/or any other 
official records from the veteran's brief 
term of service, which could serve to 
confirm his contention that he was forced 
to use a large number of sick days while 
on active duty due to his bilateral foot 
disorder.  

3.  Following this development, the RO 
should forward the veteran's claims file 
to a VA physician for a medical opinion.  
If determined to be medically necessary 
to provide a complete opinion, in the 
judgment of the reviewing physician, a 
current physical examination of the 
veteran should also be arranged.

The physician should be asked to provide 
an opinion regarding whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the veteran's 
pre-service bilateral club foot disorder 
was aggravated by service.  The physician 
should be informed that, for VA purposes, 
a preexisting injury or disease should be 
considered to have been "aggravated" by 
service where there is a permanent 
increase in the disability during service 
(as opposed to temporary worsening of 
symptoms), unless this increase is due to 
the natural progress of the disease or 
injury.  The rationale for the opinion 
would be particularly helpful.  

4.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R.   § 
3.159(c)), is completed.  

5.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for a bilateral club foot disorder.  If 
the appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
and the appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





